DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “the ophthalmic solution container” on line 13, claim 1, has not been previously presented in claim 1.  On line 3, claim 1, the term “a dropper of an ophthalmic solution container” is presented but not referred to on line 13, claim 1.  Consequently, there is insufficient antecedent basis for this limitation “the ophthalmic solution container” on line 13, claim 1.  For the instant examination, this limitation has been interpreted as “the dropper of the ophthalmic solution container”.
Claim 1 recites the limitation “the tip portion” in line 5.  This limitation lacks proper antecedent basis in the claim since “a tip portion” has not been previously disclosed.  For the instant examination, this limitation has been interpreted as “the micro nozzle”.

Claim 7, dependent from claim 6 that is dependent from claim 1, recites the limitation “the material”.  The term “material” is not present in claims 1 or 6. There is insufficient antecedent basis for this limitation in claim 7.
Claims 2 and 4-6 inherit the deficiencies above, and, therefore, stand rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hearne (US 7,563,256 B2) in view of Sheldon (US 4,733,802).
Regarding claim 1 (as rejected under 112(b) above), Hearne discloses an ophthalmic drug or solution discharging apparatus (Abstract), comprising: a base portion (base 14; col. 3, lines 45-46; Figs 1-6, and base 38; col.4, lines 34-38; Figs 9-12) comprising a cylindrical base for receiving and removably engaging a dropper of an ophthalmic solution container (Abstract, last sentence states “ The [eye drop dispenser] attachment can be incorporated into a bottle assembly or it can be screwed onto an existing bottle. The tip preferably has dimensions consistent with current ophthalmic cannula technology in the range of 20-40 gauge depending on the size of drop desired. An alternate embodiment of the attachment can be slidably disposed on the end of a traditional bulb-type eye dropper.”); a head portion comprising a micro nozzle portion through which ophthalmic solution is discharged (cannula tip 12; col. 3, lines 40-63), and a shield portion that cylindrically surrounds the tip portion (eye protection cup 92; col. 5, lines 43-46; Fig. 16 - eye protection cup 92 surrounds the cannula tip 12, as shown in Fig. 16), the shield portion comprising a wall containing an opening for viewing a portion of the micro nozzle portion during discharge (Hearne is silent regarding this claim limitation); a neck portion connecting the base portion and the head portion (upper neck portion 16 and lower neck portion 18: col. 3, lines 40-63; Fig. 1, as an example) the neck portion possessing a wider diameter at the base portion (lower neck portion 
However, Sheldon discloses an eye drop dispensing system for dispensing eye drops upon an eye (Abstract) including a truncated substantially cone-shaped member 47 (col. 4, lines 10-14; Figs. 1-3) and that this cone-shaped member 47 preferably includes a single opening 54 (col. 4, lines 35-43; Figs. 1-3).  In addition to the cone-shape member 47 protecting the eye from the tip of a dispenser, Col. 4, lines 35-43 of Sheldon states “single opening 54 therein, which as will be hereinafter described in greater detail, is adapted to permit a finger 55 of an eye-drop user, or patient, 56 to be inserted through opening 54 to retract the patient’s lower eyelid 57 open and to maintain the lower eyelid 57 in its open position while an eye drop 46 is being dispensed into eye 58 as seen in Fig. 3.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to place an opening in the wall in a shield portion of a dispenser for the purpose of allowing an eye-drop user to insert their finger in the opening to maintain the lower eyelid in its open position while an eye drop is being dispensed into the eye.
Regarding claim 2, dependent from claim 1 (as modified above), Hearne discloses the claim limitation wherein the tip (cannula tip 12; col. 3, lines 40-63) comprises a tubular shape, attached to said 
Regarding claim 3 (as rejected under 112 (b) above), dependent from claim 1 (as modified above and based on Examiners understanding), Sheldon discloses a shield encompassing said tip, with the embodiment of a curved wall (cone-shaped member 47 (col. 4, lines 10-14; Figs. 1-3), containing an opening for viewing of a portion of said tip from any orientation of the device (single opening 54 (col. 4, lines 35-43; Figs. 1-3).  
Regarding claim 4, dependent from claim 1 (as modified above), Hearne discloses the claim limitation comprising a cap for removable attachment to the base portion (Abstract states “The [eye drop dispenser] attachment can further include a cap that can be removably attached to either the base portion or the neck portion.“) 
Regarding claim 5, dependent from claim 4 (as modified above), Hearne discloses the claim limitation wherein the cap attaches onto extruding spheres on either side of the base portion (Abstract states “The [eye drop dispenser] attachment can further include a cap that can be removably attached to either the base portion or the neck portion.”  Figs. 1-3 and 5, as examples, illustrate the base 14 having extruding spheres for cap attachment).  
Regarding claim 6, dependent from claim 1 (as modified above), Hearne discloses where the aforementioned neck and head are made of a thermoplastic material (col. 3, lines 59-63), but does not explicitly disclose the thermoplastic material is a thermoplastic polyurethane. 
However, Hearne, col. 3, lines 59-61 state “Preferably, dispenser 10 is comprised of thermoplastic material because of its durability and safety profile.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to choose a .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hearne (US 7,563,256 B2) in view of Sheldon (US 4,733,802), further in view of Song (US 20200324945 A1).
Regarding claim 7 (as rejected under 112(b) above), dependent from claim 6 (as modified above), Hearne does not disclose the claim limitation where in the material being of at least one transparent or opaque color that users or patients to view their drug accumulating for discharging.
However, Song discloses assemblies and methods for delivery of micro-volume droplet from a squeeze bottle comprising material that is opaque.  Paragraph [0056] states “In one embodiment, one or more of the base 20, tip 40, and cap 60 or combinations thereof are comprised of a material that is opaque for purposes of accommodating and retaining longevity of materials in the container 80 that are light-curable or light-sensitive liquids.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make a dispenser out of opaque material for purposes of accommodating and retaining longevity of materials in the container that are light-curable or light-sensitive as described in paragraph [0056] of Song.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781